No.   13621

                 I N THE SUPREME COURT O F THE S T A T E O F .?,%OPITANA

                                              1978



PETE V .       VIGUE, C l a i m a n t ,
                    C l a i m a n t and R e s p o n d e n t ,
               -vs-
M   &   M CONSTRUCTION C O . ,              Employer,
               and
ARGONAUT NORTHWEST INEULXANCE C O . ,
             D e f e n d a n t and A p p e l l a n t ,
               and
F1 & ?,I CONSTRUCTION C O .             ,   Employer,
               and
S T A T E COMPENSATION INSURANCE FUND,
                 D e f e n d a n t and R e s p o n d e n t ,
               and
NELSON LOGGING C O . ,                Employer,
               and
G L A C I E R GENERAL ASSURANCE C O . ,
                   D e f e n d a n t and R e s p o n d e n t .



Appeal from:             Workers' Compensation Court
                         H o n o r a b l e W i l l i a m E. H u n t , Judge p r e s i d i n g .

C o u n s e l of R e c o r d :

        For A p p e l l a n t :

               H a r r i s , Jackson & M u r d o , H e l e n a , llontana
               R o b e r t ? . urd.o a r g u e d , H e l e n a , Y o n t a n a
                              IM

        For R e s p o n d e n t s :

               R o b b and B o t s f o r d , M i s s o u l a , M o n t a n a
               N o r m a n R o b b argued, M i s s o u l a , M o n t a n a
               T h o m a s K e e g a n a r g u e d , H e l e n a , !lantana
               Dexter Delaney, Missoula, Montana



                                                     S u b m i t t e d : January 20,      1978

                                                        Decided:       FEB 1-1978
Filed:         X&r
                 A         .#@
M r . J u s t i c e John Conway Harrison..delivered t h e Opinion of t h e
Court :


        Defendant Argonaut Northwest Insurance Company appeals

from t h e findings            and conclusions of t h e Workers' Compensation

Court, entered September 2, 1976.                   The c o u r t concluded i t lacked

j u r i s d i c t i o n over t h e claim i n question and t h e claim should

properly come under t h e j u r i s d i c t i o n of t h e Idaho I n d u s t r i a l

Accident Board.

        I t i s n o t disputed t h a t claimant Pete V. Vigue was employed

by M & M Construction Company, a corporation r e g i s t e r e d i n t h e

s t a t e of Montana with i t s corporate headquarters i n Missoula,

Montana.        M & M i s engaged i n road c o n s t r u c t i o n and has operated

e x c l u s i v e l y i n Idaho s i n c e 1972 o r 1973.      M & M i s insured under

the workers' compensation laws of Idaho by a p p e l l a n t Argonaut

and i n Montana by respondent S t a t e Compensation Insurance Fund

( S t a t e Fund).      Claimant, a r e s i d e n t of Lolo, Montana, was h i r e d

by M & M t o operate a "Cory" shovel on a road c o n s t r u c t i o n p r o j e c t

i n Idaho.

       M & M subcontracted p a r t of t h e operation t o Nelson Logging

Company, and Nelson Logging agreed t o supply t h e equipment f o r t h e

i n i t i a l c l e a r i n g work.   This equipment included a Cory shovel

l o c a t e d i n Lolo, Montana.         Claimant was t o l d t o accompany t h e

shovel from Lolo t o Idaho and d r i v e a " f l a g car".                 On J u l y 21,

claimant met with Ray Richardson, a t r u c k d r i v e r employed by

M & M , t o load t h e shovel            onto a lowboy t r a n s p o r t t r a i l e r f o r

t h e t r i p t o Idaho.        Claimant was attempting t o a d j u s t t h e posi-

t i o n of t h e shovel on t h e t r a i l e r when t h e shovel overturned.

Claimant was i n j u r e d i n t h e accident.
       Claimant has f i l e d claims f o r compensation i n Idaho w i t h

a p p e l l a n t Argonaut and i n Montana with respondent S t a t e Fund.

S t a t e Fund i n v e s t i g a t e d t h e Montana claim and requested a

hearing before t h e Workers' Compensation Court.                          A hearing was

h e l d involving claimant and a l l t h r e e i n s u r e r s : S t a t e Fund;:

Argonaut; and G l a c i e r General Assurance Company ( t h e c a r r i e r

f o r Nelson Logging).          The Workers' Compensation Court h e l d i t

lacked j u r i s d i c t i o n over t h e claim,

      Basic t o t h e Court's d e c i s i o n i s i t s finding:

      "That, a s a matter of law, t h e v a l i d r e c i p r o c i t y
      agreement between t h e S t a t e of Montana and t h e
      S t a t e of Idaho i s c o n t r o l l i n g i n t h i s matter."

I n t h e r e c i p r o c i t y agreement, e f f e c t i v e February 1, 1968, t h e

I n d u s t r i a l Accident Board of Idaho agreed t o :

      "*  **        assume and e x e r c i s e e x t r a t e r r i t o r i a l
      j u r i s d i c t i o n over compensation claims of any
      Idaho workman i n j u r e d i n the S t a t e of Montana.                  **   *I'



The c o u r t found t h a t claimant was an:"Idaho workman1' w i t h i n

t h e terms of t h e agreement.

      The e f f e c t of t h e r e c i p r o c i t y agreement i s c r u c i a l because

t h e Workers' Compensation Act of Montana does n o t apply i f t h e

provisions of s e c t i o n 92-614(3), R.C.M.                1947, a r e met:

            " I f a worker from another s t a t e and h i s employer
      from another s t a t e a r e temporarily engaged i n work
      w i t h i n t h i s s t a t e , t h i s a c t s h a l l n o t apply t o them:

         " ( a ) i f t h e employer and employee a r e bound by t h e
      pcovisions of t h e Workers' Compensation Law o r s i m i l a r
      law of such o t h e r s t a t e which a p p l i e s t o them while
      they a r e i n t h e s t a t e of Montana, and

           "(b) i f t h e Workers' Compensation Act of t h i s s t a t e
      i s recognized and given e f f e c t a s t h e exclusive remedy
      f o r workers employed i n t h i s s t a t e who a r e i n j u r e d while
      temporarily employed i n such o t h e r s t a t e . ' '  (Emphasis
      added. )

      The r e c i p r o c i t y agreement c l e a r l y s t a t e s how it i s t o be

implemented:
             "For t h e purpose of implementing t h e terms of
       t h i s agreement, t h e p a r t i e s agree upon t h e following
       procedures:

             "The Idaho IAB w i l l upon r e q u e s t and on behalf of
       an Idaho employer i s s u e a c e r t i f i c a t e of e x t r a t e r r i t o r i a l
       coverage t o t h e Montana I A B and t h e l a t t e r upon request
       and on behalf of a Montana employer w i l l i s s u e i t s c e r t i -
       f i c a t e of e x t r a t e r r i t o r i a l coverage t o t h e Idaho IAB.
       Such c e r t i f i c a t e s may be cancelled o r revoked a t t h e
       d i s c r e t i o n of t h e i s s u i n g agency. Due n o t i c e of issuance,
       modification and c a n c e l l a t i o n of any such c e r t i f i c a t e
       s h a l l be given t o t h e employer and t o h i s insurance
       c a r r i e r , i f any."

       I n t h e i n s t a n t case no c e r t i f i c a t e was ever obtained o r

introduced i n t o evidence t o show t h a t t h e Idaho I n d u s t r i a l

Accident Board would e x e r c i s e e x t r a t e r r i t o r i a l coverage while

claimant was i n Montana.             The issuance of such a c e r t i f i c a t e

i s expressly authorized by s t a t u t e , and i s prima f a c i e evidence

of t h e a p p l i c a t i o n of t h e Workers' Compensation Law of t h e

certifying state.          Section 92-614(4), R.C.M.               1947.       I n the

absence of t h e issuance of a c e r t i f i c a t e of e x t r a t e r r i t o r i a l

coverage, i t i s c l e a r t h e r e c i p r o c i t y agreement was never properly

implemented, and t h e r e was no showing t h a t claimant was covered

by t h e workers' compensation law of Idaho while i n Montana.

The f i n d i n g of t h e Workers' Compensation Court t h a t t h e r e c i p r o c i t y

agreement i s c o n t r o l l i n g i s erroneous.

       The judgment of t h e Workers' Compensation Court i s reversed

and t h e case i s remanded f o r f u r t h e r proceedings i n accord with

t h i s opinion.

       This appeal d i d n o t include a challenge t o t h e f i n d i n g of

t h e workers' Compensation Court t h a t M & M, and n o t Nelson

Logging, was claimant's employer.                  Therefore, t h i s appeal i s d i s -

missed a s t o Nelson Logging and i t s i n s u r e r , G l a c i e r General

Assurance Company.


                                                           ,- y
                                                           PW
                                                         ~ h t i e f~ u s t i c e .
We Concur: